DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Elsey (US 2015/0001763) and DeSimone (US 2015/0097315). 
Claim 1 recites, inter alia, a tensioning device coupled to an end of the flexible film and configured to apply tension forces across the flexible film, wherein said tension forces applied by the tensioning device include: a first tension force applied along a first axis of the flexible film, and a second tension force, different from the first tension force, applied along a second axis of the flexible film, the second axis being parallel to the first axis.
Elsey teaches sheet 101 with tensioners 190 and 191, Fig. 38. However, the tensioners of Elsey cannot apply a second tension force different from the first tension force. By the nature of the tensioner 190 and 191 of Elsey, the tension force must be equal on each side of sheet 101 in Fig. 38.
DeSimone teaches a “tensioning ring” [0129] for a circular film. However, this device would apply equal tension in all direction and not meet the claimed second tension force different from the first tension force.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744